Citation Nr: 0336619	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  03-01 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to March 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The veteran was notified of the VCAA in correspondence dated 
in November 2001, the contends of which satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
have not been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

A video conference hearing was held before the undersigned 
Acting Board member, in June 2003.  Although the veteran and 
his representative opted to not offer any testimony at that 
time, they requested that the case be remanded to the RO due 
to there being new medical evidence in the form of a medical 
opinion from a private physician "Dr. F.", that they wanted 
to submit directly to the RO for initial consideration.

As there is apparently available new medical evidence that 
has not been associated with the claims file, the case is 
being remanded to obtain the records.

Additionally, the service medical records currently on file 
appear incomplete.  Further, there is a gap in the post-
service medical evidence between service separation in 1985 
and the early 1990's.  Since the case is being remanded, a 
search for any additional service medical records and post-
service clinical records, if any, proximate to service 
separation should be undertaken.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the service 
department, the National Personnel 
Records Center (NPRC), or any other 
appropriate organization to obtain any 
additional service medical records, 
particularly any such records pertaining 
to the latter part of such service and 
any service separation examination 
report.  Any such records obtained should 
be associated with the claims folder.  In 
the event that records are unavailable, 
this should be noted in writing in the 
claims folder, and if feasible, the 
reason for their unavailability should be 
provided.  

2.  The RO should request the veteran to 
submit additional medical evidence 
referred to during the June 2003 video 
conference hearing (i.e., medical opinion 
from a private physician "Dr. F.").  
Any such records obtained should be 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.

3.  The RO should contact and request the 
appellant to provide any additional, 
relevant treatment records pertaining to 
the low back (not presently associated 
with the claims folder), as well as the 
complete names and addresses of any 
physicians or medical facilities which 
have provided such treatment.  All 
available, actual clinical records or 
legible copies thereof (as distinguished 
from physicians' statements based upon 
recollections of previous treatment), to 
the extent such records are not presently 
associated with the claims folder, should 
be obtained from the specified health 
care providers, (particularly any 
additional post-service medical records 
for the period proximate to his 1985 
service).  The appellant's assistance in 
obtaining such records should be 
requested to the extent indicated, and he 
should be requested to sign and submit 
appropriate consent forms to release any 
private medical records to the VA.  Any 
such records should be obtained and 
associated with the claims folder.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § 5102, 5103, 5103A, are 
fully complied with and satisfied.  
Thereafter, the RO should review the 
claim again.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	RICHARD P. HARRIS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




